BARNARD, P. J.
The evidence .-shows that .in January, 1892, at midnight, the respondent attended a prize fight at the hotel of one Shea, in.Highland Falls, in Orange county. A warrant.had been issued -by .one, Avery, a .justice of the'p.eace,.-and delivered to, a constable. .The respondent prevented the.-arrest of the guilty parties. He - ordered'the constable to he let in, and refused permission to let "in the ring the constable’s aids, duly .deputed by Justice Avery, on the ground that they were not officers. He ordered the .constable to go away, and ordered the release of Shea, who was arrested by one of these aids. Another aid to this constable was threatened with arrest by respondent if he did not stop his attempt to go ,in the prize ring. Respondent ordered the' wild, lawless crowd to be let out of the ring upon the constable’s party. ‘One of the - constable’s deputies was knocked down. The evidence shows that on the 5th of July, 1891, the respondent and the two villoge constables were at Cranston’s. There was open gambling of the worst description in the highways,—thimbleriggers and card playing". "■The coroner of the county applied to the constables to aid him in stopping the gambling. The coroner, arrested a gambler at one of the 'points.of disorder, .and then went-to other ¡places. At one of -them the respondent sat near by watching them. He was again -asked to stop .it, and replied that the people wanted -it, and he would not interfere. He was in conversation -with the arrested gambler,.and ;immediately violence was threatened by the gambler to the coroner." The respondent -.was,proven to have been a frequent -visitor at the disorder on Sundays in the previous year,, .(1890,) without ¡protest or-interference. The highways were Mocked >up .by .the gambling parties. On the 12th of July, 189.1, Supervisor Gaodsell broke ,up ihe custom without judicial mid. Respondent was apparently in control.of the'village constables, and was intimate .at the Sunday gamblings with .a .class df .persons called “.coppers:” Their -function was to watch the supervisor, and inform -..gamblers. The day before the prize fight,' respondent attended a dog fight at Shea’s hotel, in which one dog lost his eye. ■ I think the evidence shows that the respondent used his office to punish one Meskill. Meskill was one of the deputies of the constables on the night of the prize fight. Shea made a complaint that Meskill shot at him. The justice caused the arrest so late in the day that there was no Other way but to go to jail at Newburgh, -Meskill denied the charge, and the grand jury ignored the indictment. Respondent’s -manner was violent upon .the'arrest. Hé said he .had .seen the officer,, and knew that -Mes-kill-was guilty. The justice -would not disten to the information "that Meskill was so sick that it was dangerous "to go to .jail. The .fact was proven by Dr. -Brown. ■ .Meskill-offered ".bail, and fit was -refused because >the offense "was not bailable. It was bailable, but .not by respondent. *353If he had done his duty humanely and without malice, he would have committed the accused for the action of the grand jury, and he could have been bailed without passing the night in the jail. The record is so very voluminous that we can but state conclusions, from the proof returned, that the Shea House is very bad and of evil repute; that the respondent is deemed his supporter, and is also deemed to be in league with gamblers and gambling, and other evil practices; that respondent was in league with the constables in screening gambling carried on in his presence openly and continuously on Sundays. ■ While a bad, character is not sufficient to remove a public officer, it does give color to the testimony when it is in dispute as between the justice and Shea, and the other witnesses who testify in favor of the existence of the facts charged. We think the proof justifies and calls for thp removal of the' respondent as justice of the peace of the town of Highland, in Orange county.